UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21309 Advent Claymore Convertible Securities and Income Fund (Exact name of registrant as specified in charter) 1271 Avenue of the Americas, 45th Floor New York, NY 10020 (Address of principal executive offices) (Zip code) Robert White, Treasurer 1271 Avenue of the Americas, 45th Floor, New York, NY 10020 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 482-1600 Date of fiscal year end:October 31 Date of reporting period:November 1, 2010 - October 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-1090. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. The registrant's annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: www.guggenheimfunds.com/avk your bridge to the LATEST, most up-to-date INFORMATION about the Advent Claymore Convertible Securities and Income Fund The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com/avk, you will find: · Daily, weekly and monthly data on share prices,net asset values, dividends and more · Portfolio overviews and performance analyses · Announcements, press releases and special notices · Fund and adviser contact information Advent Capital Management and Guggenheim Funds are continually updating and expanding shareholder information services on the Fund’s website in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment in the Fund. 2 l Annual Report l October 31, 2011 AVK l Advent Claymore Convertible Securities and Income Fund (unaudited) Tracy V. Maitland President and Chief Executive Officer Dear Shareholder | We thank you for your investment in the Advent Claymore Convertible Securities and Income Fund (the “Fund”).This report covers the Fund’s performance for the fiscal year ended October 31, 2011. Advent Capital Management, LLC serves as the Fund’s investment adviser. Based in NewYork, NewYork, with additional investment personnel in London, England,Advent is a credit-oriented firm specializing in the management of global convertible, high-yield and equity securities across three lines of business—long-only strategies, hedge funds and closed-end funds. As of September 30, 2011,Advent managed approximately $6 billion in assets. Guggenheim Funds Distributors, Inc., (“GFDI”) serves as the servicing agent to the Fund. GFDI is a subsidiary of Guggenheim Partners, LLC, a global diversified financial services firm with more than $100 billion in assets under management and supervision. The Fund’s investment objective is to provide total return through a combination of capital appreciation and current income. Under normal market conditions, the Fund will invest at least 80% of its managed assets in a diversified portfolio of convertible securities and non-convertible income securities. Under normal market conditions, the Fund will invest at least 60% of its managed assets in convertible securities and up to 40% in lower grade, non-convertible income securities. In October 2011, the Fund’s Trustees approved a change to one of the Fund’s non-fundamental investment policies; the Fund will no longer be limited to only investing up to 25% of the Fund’s managed assets in securities of foreign issuers. It is anticipated that this change will go into effect on or about February 28, 2012. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the 12-month period ended October 31, 2011, the Fund generated a total return based on market price of -4.82% and a return of -1.91% based on NAV.As of October 31, 2011, the Fund’s market price of $15.87 represented a discount of 9.42% to NAV of $17.52.As of October 31, 2010, the Fund’s market price of $18.19 represented a discount of 6.14% to NAV of $19.38.The market value of the Fund’s shares fluctuates from time to time and it may be higher or lower than the Fund’s NAV. In each month from November 2010 through October 2011, the Fund paid a monthly distribution of $0.0939 per common share. In addition, the Fund paid a supplemental distribution of $0.454 per common share on December 31, 2010.The current monthly distribution represents an annualized distribution rate of 7.10% based upon the last closing market price of $15.87 as of October 31, 2011.There is no guarantee of any future distributions or that the current returns and distribution rate will be maintained. We encourage shareholders to consider the opportunity to reinvest their distributions from the Fund through the Dividend Reinvestment Plan (“DRIP”), which is described in detail on page 40 of this report.When shares trade at a discount to NAV, the DRIP takes advantage of the discount by reinvesting the monthly dividend distribution in common shares of the Fund purchased in the market at a price less than NAV. Conversely, when the market price of the Fund’s common shares is at a premium above NAV, the DRIP reinvests participants’ dividends in newly-issued common shares at NAV, subject to an Internal Revenue Service (“IRS”) limitation that the purchase price cannot be more than 5% below the market price per share.The DRIP provides a cost-effective means to accumulate additional shares and enjoy the benefits of compounding returns over time. Since the Fund endeavors to maintain a steady monthly distribution rate, the DRIP effectively provides an income averaging technique, which causes Annual Report l October 31, 2011 l 3 AVK l Advent Claymore Convertible Securities and Income Fund l Dear Shareholder (unaudited) continued shareholders to accumulate a larger number of Fund shares when the share price is lower than when the price is higher. The Fund is managed by a team of experienced and seasoned professionals led by me in my capacity as Chief Investment Officer (as well as President and Founder) of Advent Capital Management, LLC.We encourage you to read the following Questions & Answers section, which provides additional information regarding the factors that impacted the Fund’s performance. We are honored that you have chosen the Advent Claymore Convertible Securities and Income Fund as part of your investment portfolio. For the most up-to-date information regarding your investment, please visit the Fund’s website at www.guggenheimfunds.com/avk. Sincerely, Tracy V. Maitland President and Chief Executive Officer of the Advent Claymore Convertible Securities and Income Fund November 30, 2011 4 l Annual Report l October 31, 2011 AVK l Advent Claymore Convertible Securities and Income Fund l (unaudited) Questions & Answers | Advent Claymore Convertible Securities and Income Fund (the “Fund”) is managed by a team of seasoned professionals at Advent Capital Management, LLC, (“Advent” or the “Investment Adviser”), led by Tracy V. Maitland,Advent’s Founder, President and Chief Investment Officer. In the following interview, Mr. Maitland discusses the convertible securities and high yield markets and the performance of the Fund during the 12-month period ended October 31, 2011. Please describe Fund’s objective and management strategies. The Fund’s investment objective is to provide total return through a combination of capital appreciation and current income.An important goal of the Fund is to provide total returns comparable with equities by using higher yielding and typically less volatile convertible securities. Under normal market conditions, the Fund will invest at least 80% of its managed assets in a diversified portfolio of convertible securities and non-convertible income securities. Under normal market conditions, the Fund will invest at least 60% of its managed assets in convertible securities and may invest up to 40% in lower grade, non-convertible income securities.The percentage of the Fund’s assets invested in convertible securities and non-convertible income securities may vary from time to time, consistent with the Fund’s investment objective, due to changes in equity prices and changes in interest rates and other economic and market factors.The Fund expects to invest in non-investment-grade securities, including non-investment-grade convertible securities. From time to time, it is possible that all of the Fund’s assets may be invested in non-investment-grade securities. During periods of very high market volatility, the Fund may not be invested at these levels. Investing in below investment grade securities may increase the level of risk in the portfolio, as these securities are issued by companies that are considered less financially strong than issuers of investment-grade securities.This risk is addressed through rigorous credit research. Each issuer’s financial statements are carefully scrutinized, and every effort is made to avoid securities of weaker companies that may be likely to default. More than half of the convertible market and a large portion of the Fund’s convertible investments are in securities issued by growth companies, particularly companies within the health care and technology sectors. Growth companies generally issue convertible bonds or convertible preferred stocks as a means of raising capital to build their businesses. Convertibles represent something of a hybrid between equity and debt as a way to raise capital; convertibles generally offer lower interest rates than non-convertible bonds, but entail less dilution than issuing common stock. Convertible preferreds are often issued by financial companies in order to raise capital while keeping their credit ratings higher than if they offered bonds.This is because issuing bonds would increase the proportion of debt on an issuer’s balance sheet, possibly triggering a downgrade in credit rating, while preferred stock is classified as equity. The Fund’s ability to allocate among convertibles and high yield bonds helps provide diversification at an asset, sector and security level.Among the attractions of convertible securities are that they generally offer a yield advantage over common stocks; they have tended to capture much of the upside when equity prices move up in stronger markets; and convertibles’ yield advantage and bond-like characteristics have historically provided inherent downside protection in weaker markets. However, there is no assurance that convertible securities will participate significantly in any upward movement of the underlying common stock or that they will provide protection from downward movements. In October 2011, the Fund’s Trustees approved a change to eliminate a previous guideline that the Fund may invest up to 25% of its Managed Assets in securities of foreign issuers.As a result, the Fund may but is not required to invest above 25% of its Managed Assets in foreign securities. It is anticipated that these changes will take effect on or about February 28, 2012. Please tell us about the economic and market environment over the last year. Most U.S. market indices, both equity and fixed-income, posted positive returns for the 12-month period ended October 31, 2011. However, more than 100% of this return came in the first half of the period, as returns for most indices were negative for the six-month period ended October 2011. International markets were generally weaker than the U.S. market, as there was considerable turmoil caused by concerns about sovereign debt in several European nations, which European authorities are attempting to address. In the U.S., the fundamentals are generally healthier than recent trends in the equity market suggest. In late October, the Department of Commerce reported real growth in gross domestic product (GDP) at an annual rate of 2.5% for the third quarter of 2011, up from 1.3% in the second quarter of the year.The index of leading economic indicators published by the Conference Board suggests continued moderate expansion in economic activity in the months ahead, and that is consistent with the forecasts of most economists. Furthermore, a renewed recession seems unlikely because the excesses and imbalances that typically lead to recession – too much capital equipment, durable goods, labor, housing, inventories – are not present. Stocks of household durable goods and business equipment are low, suggesting that there may be pent-up demand.Although the real estate market remains weak, there has been progress in repairing some of the excesses of the boom. For the 12-month period ended October 31, 2011, the S&P 500 Index, which is generally regarded as a good indicator of the return from large-capitalization U.S. stocks, returned 8.09%. In Annual Report l October 31, 2011 l 5 AVK l Advent Claymore Convertible Securities and Income Fund l Questions & Answers (unaudited) continued the first half of the 12-month period, the S&P returned 16.36%; for the six-month period ended October 31, 2011, the return of the S&P was -7.11%. Most bond investments delivered positive returns during the 12 months through October 2011. In late summer, rates on U.S. Treasury bonds plunged to nearly unprecedented levels, as investors sought safety. Return of the Barclays U.S.Aggregate Bond Index (the “Barclays Aggregate”), which measures return of the U.S. investment-grade and government bond market as a whole, was 4.98% for the 12 months ended October 31, 2011. Return of the Merrill Lynch HighYield Master II Index, which measures performance of the U.S. high-yield bond market, was 4.81% for the same period.As expected, convertible securities provided returns that generally reflected a blend of equity and bond returns: return of the Merrill Lynch All U.S. Convertibles Index was 1.03%. How did the Fund perform in this environment? All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the 12-month period ended October 31, 2011, the Fund generated a total return based on market price of -4.82% and a return of -1.91% based on NAV.As of October 31, 2011, the Fund’s market price of $15.87 represented a discount of 9.42% to NAV of $17.52.As of October 31, 2010, the Fund’s market price of $18.19 represented a discount of 6.14% to NAV of $19.38.The market value of the Fund’s shares fluctuates from time to time and it may be higher or lower than the Fund’s NAV. The Fund seeks to provide equity-like returns with a focus on income by investing at least 60% of the Fund’s assets in convertible securities, under normal conditions.The Fund’s approach is to have a portfolio with a high degree of safety and relatively low volatility, so that setbacks can be withstood without significant underperfor-mance. However, this was not the case in the last half of the Fund’s 2011 fiscal year. Convertibles, as measured by the Merrill Lynch All U.S. Convertibles Index (the “Convertibles Index”), suffered an abrupt decline in the third calendar quarter of 2011, experiencing the worst returns since the Convertibles Index was established in 1988, except for the disastrous last two quarters of 2008, when there was widespread fear of financial collapse. The Fund utilizes leverage (borrowing) as part of its investment strategy, to finance the purchase of additional securities that provide increased income and potentially greater appreciation to common shareholders than could be achieved from a portfolio that is not leveraged.The Fund currently implements its leverage strategy through Auction Market Preferred Shares (“AMPSSM”). The Fund’s leverage outstanding as of October 31, 2011, was $262 million, approximately 39% of the Fund’s total managed assets. Because the Fund’s return was negative, the use of leverage detracted further from performance. There is no guarantee that the Fund’s leverage strategy will be successful, and the Fund’s use of leverage may cause the Fund’s NAV and market price of common shares to be more volatile. Leverage adds value only when the return on securities purchased exceeds the cost of leverage. What were the major investment decisions that affected the Fund’s performance? Responding to the high volatility in the market for convertible securities in the third calendar quarter of 2011, the portfolio was adjusted in an effort to position it better for potential market setbacks. Since the leverage inherent in the portfolio cannot be readily raised or lowered, changes were made in the nature of the assets of the portfolio.The major change was to increase the proportion of the Fund invested in high yield securities, with a commensurate reduction in the investment in convertible securities, particularly mandatory convertibles, which tend to be more volatile. (A mandatory convertible is a type of convertible preferred that has a required conversion feature. On the contractual conversion date—usually three years after issuance—the holder must convert the mandatory convertible into the underlying common stock.These securities typically provide investors with higher yields to compensate for the mandatory conversion structure.) At the end of the prior fiscal year, October 31, 2010, convertible securities represented 67.4% of total investments, high yield bonds represented 19.8%, short-term investments represented 8.3%, and other investments represented 4.5%.As of October 31, 2011, convertible securities represented 69.5% of total investments, high yield bonds represented 26.0%, short-term investments represented 0.6%, and other investments represented 3.9%. The high yield portion of the portfolio contributed to the Fund’s performance.The large convertible position hurt performance, and mandatory convertibles were a particular problem because financial institutions, which are major issuers of mandatory convertibles, fell into disfavor late in the period.When common stocks lose value, mandatories generally drop almost as much as the common stock because, unlike convertible bonds, their only downside protection is the yield advantage. One of the best performing holdings was a preferred issue of El Paso Corp. (not held in the portfolio at period end), an oil and gas exploration and production company.Also positive was a preferred issue of Unisys Corp. (1.0% of long-term investments at period end), an information technology company. Several positions in the healthcare sector were important contributors to performance.These included Hologic, Inc.,Amerigroup Corp. and Omnicare, Inc. (1.3%, 0.6% and 0.8% of long-term investments at period end). Hologic Inc., which is focused on the health care needs of women, demonstrated improving credit and improving fundamentals.Amerigroup Corp., a multi-state 6 l Annual Report l October 31, 2011 AVK l Advent Claymore Convertible Securities and Income Fund l Questions & Answers (unaudited) continued managed healthcare company, is one of the few providers of managed care programs to Medicaid participants.The Company benefited as more states sought to outsource Medicaid administration to reduce costs. Omnicare, a pharmaceutical services company, undertook a board-directed management change and a strategic refocusing, which the Investment Adviser believes will result in improved long-term performance. The greatest detractor from performance was CEMEX, S.A.B. de C.V. (not held in the portfolio at period end), a Mexican cement company that does business in more than 50 countries world-wide.This company is poised to benefit from a recovering housing market, but has suffered from ongoing widespread weakness in construction. Other negatives included Suntech Power Holdings Co., Ltd., a Chinese solar energy company (not held in the portfolio at period end); auto manufacturer General Motors Co. (1.4% of long-term investments at period end); and Synovus Financial Corp., a regional bank in the Southeast (0.1% of long-term investments at period end). Synovus weakened because the market had expected this bank to make more progress with its nonperforming loans than it did. Besides its inherent attractiveness, this company was considered to be an acquisition candidate, but consolidation in the banking industry has slowed as legacy problems in housing and other sectors have persisted. Another negative was a convertible preferred of Stillwater Mining Company, a miner of precious metals including palladium and platinum (not held in the portfolio at period end).This is a mandatory convertible in the shares of Stillwater Mining issued by UBS AG (not held in the portfolio at period end), a major Swiss bank that holds a large equity position in Stillwater. Stillwater has had reasonable performance in its core operations, but it made a large acquisition late in the period and investors began to question the company’s ability to finance its aggressive expansion plans. Please discuss the Fund’s distributions over the last year. In each month from November 2010 through October 2011, the Fund paid a monthly distribution of $0.0939 per common share. In addition, the Fund paid a supplemental distribution of $0.454 per common share on December 31, 2010.The current monthly distribution represents an annualized distribution rate of 7.10% based upon the last closing market price of $15.87 as of October 31, 2011.There is no guarantee of any future distributions or that the current returns and distribution rate will be maintained. What is the current outlook for the markets and the Fund? The Fund’s management team continues to see opportunities in both convertible securities and high yield bonds. Each of these markets weakened in the latter half of the Fund’s fiscal year, yet the fundamental trends of U.S. corporations appear favorable. There are numerous opportunities to participate in improving situations with some downside protection from the income these securities provide. In the current environment of volatile capital markets, the Fund is positioned somewhat more defensively than it has been in the recent past. A distinguishing feature of this Fund is its emphasis on convertible securities.While there are many funds that are designated as convertible funds, most competing funds place far more emphasis on high yield bonds.Advent believes that this Fund offers the dual advantages of yield from convertible securities and equity participation.As equity markets rise, the equity sensitivity of a portfolio of convertible securities increases.When the equity markets are weak, convertibles’ declining sensitivity and interest income mitigate the downside risk.When the equity market rises and credit spreads narrow simultaneously, as they did in the first half of the October 2011 fiscal year, convertible securities benefit from both trends. Advent believes that, over the long term, careful security selection and asset allocation will help the Fund’s performance by providing favorable returns in rising markets and a level of income that can help provide downside protection for overall return against down markets. Index Definitions Indices are unmanaged and it is not possible to invest directly in any index. The Merrill Lynch All U.S. Convertibles Index is comprised of more than 500 issues of convertible bonds and convertible preferred shares of all qualities. S&P 500 Index is a capitalization-weighted index of 500 stocks.The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Barclays Capital US Aggregate Bond Index covers the U.S. dollar-denominated, investment-grade, fixed rate, taxable bond market of SEC-registered securities. The Index includes bonds from the U.S. Treasury, government-related, corporate, mortgage-backed securities (agency fixed-rate and hybrid ARM passthroughs), asset-backed securities and collateralized mortgage-backed securities sectors. Merrill Lynch High Yield Master II Index is a commonly used benchmark index for high yield corporate bonds. It is a measure of the broad high yield market. AVK Risks and Other Considerations The views expressed in this report reflect those of the Portfolio Managers only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind.The material may also contain forward-looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. There can be no assurance that the Fund will achieve its investment objectives. The value of the Fund will fluctuate with the value of the underlying securities. Historically, closed-end funds often trade at a discount to their net asset value. The Fund is subject to investment risk, including the possible loss of the entire amount that you invest. Past performance does not guarantee future results. Annual Report l October 31, 2011 l 7 AVK l Advent Claymore Convertible Securities and Income Fund l Questions & Answers (unaudited) continued Convertible Securities.The Fund is not limited in the percentage of its assets that may be invested in convertible securities. Convertible securities generally offer lower interest or dividend yields than non-convertible securities of similar quality.The market values of convertible securities tend to decline as interest rates increase and, conversely, to increase as interest rates decline. However, the convertible security’s market value tends to reflect the market price of the common stock of the issuing company when that stock price is greater than the convertible’s‘‘conversion price,’’which is the predetermined price at which the convertible security could be exchanged for the associated stock. Synthetic Convertible Securities. The value of a synthetic convertible security will respond differently to market fluctuations than a convertible security because a synthetic convertible security is composed of two or more separate securities, each with its own market value. In addition, if the value of the underlying common stock or the level of the index involved in the convertible component falls below the exercise price of the warrant or option, the warrant or option may lose all value. Credit Risk. Credit risk is the risk that one or more securities in the Fund’s portfolio will decline in price, or fail to pay interest or principal when due, because the issuer of the security experiences a decline in its financial status.The Fund’s investments in convertible and noncon-vertible debt securities involve credit risk. However, in general, lower rated securities carry a greater degree of risk that the issuer will lose its ability to make interest and principal payments, which could have a negative impact on the Fund’s net asset value or dividends. Equity Securities Risk. Equity risk is the risk that securities held by the Fund will fall due to general market or economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, and the particular circumstances and performance of particular companies whose securities the Fund holds. Preferred Securities Risks.There are special risks associated with investing in preferred securities, including risks related to deferral, noncumulative dividends, subordination, liquidity, limited voting rights and special redemption rights. Smaller Company Risk. The general risks associated with corporate income-producing and equity securities are particularly pronounced for securities issued by companies with smaller market capitalizations. These companies may have limited product lines, markets or financial resources, or they may depend on a few key employees. As a result, they may be subject to greater levels of credit, market and issuer risk. Securities of smaller companies may trade less frequently and in lesser volume than more widely held securities and their values may fluctuate more sharply than other securities. Companies with medium-sized market capitalizations may have risks similar to those of smaller companies. Lower Grade Securities Risk. Investing in lower grade securities (commonly known as “junk bonds”) involves additional risks, including credit risk. Credit risk is the risk that one or more securities in the Fund’s portfolio will decline in price, or fail to pay interest or principal when due, because the issuer of the security experiences a decline in its financial status. Leverage Risk. Certain risks are associated with the leveraging of common stock. Both the net asset value and the market value of shares of common stock may be subject to higher volatility and a decline in value. Interest Rate Risk. In addition to the risks discussed above, convertible securities and nonconvertible income securities are subject to certain risks, including: • if interest rates go up, the value of convertible securities and nonconvertible income securities in the Fund’s portfolio generally will decline; • during periods of declining interest rates, the issuer of a security may exercise its option to prepay principal earlier than scheduled, forcing the Fund to reinvest in lower yielding securities.This is known as call or prepayment risk. Lower grade securities have call features that allow the issuer to repurchase the security prior to its stated maturity. An issuer may redeem a lower grade security if the issuer can refinance the security at a lower cost due to declining interest rates or an improvement in the credit standing of the issuer; and • during periods of rising interest rates, the average life of certain types of securities may be extended because of slower than expected principal payments. This may lock in a below market interest rate, increase the security’s duration (the estimated period until the security is paid in full) and reduce the value of the security. This is known as extension risk. Illiquid Investments.The Fund may invest without limit in illiquid securities.The Fund may also invest without limit in Rule 144A Securities. Although many of the Rule 144A Securities in which the Fund invests may be, in the view of the Investment Adviser, liquid, if qualified institutional buyers are unwilling to purchase these Rule 144A Securities, they may become illiquid. Illiquid securities may be difficult to dispose of at a fair price at the times when the Fund believes it is desirable to do so.The market price of illiquid securities generally is more volatile than that of more liquid securities, which may adversely affect the price that the Fund pays for or recovers upon the sale of illiquid securities. Foreign Securities and Emerging Markets Risk. Investing in non-U.S. issuers may involve unique risks, such as currency, political, economic and market risk. In addition, investing in emerging markets entails additional risk including, but not limited to (1) news and events unique to a country or region (2) smaller market size, resulting in lack of liquidity and price volatility (3) certain national policies which may restrict the Fund’s investment opportunities (4) less uniformity in accounting and reporting requirements (5) unreliable securities valuation and (6) custody risk. Strategic Transactions.The Fund may use various other investment management techniques that also involve certain risks and special considerations, including engaging in hedging and risk management transactions, including interest rate and foreign currency transactions, options, futures, swaps, caps, floors, and collars and other derivatives transactions. Auction Market Preferred Shares (AMPS) Risk.There also risks associated with investing in Auction Market Preferred Shares or AMPS.The AMPS are redeemable, in whole or in part, at the option of the Fund on any dividend payment date for AMPS, and will be subject to mandatory redemption in certain circumstances. The AMPS will not be listed on an exchange. You may only buy or sell AMPS through an order placed at an auction with or through a broker/dealer that has entered into an agreement with the auction agent and the Fund or in a secondary market maintained by certain broker dealers.These broker-dealers are not required to maintain this market, and it may not provide you with liquidity. The AMPS market continues to remain illiquid as auctions for nearly all AMPS continue to fail. A failed auction is not a default, nor does it require the redemption of a fund’s auction-rate preferred shares. Provisions in the Fund’s offering documents provide a mechanism to set a maximum rate in the event of a failed auction, and, thus, investors will continue to be entitled to receive payment for holding these AMPS. In addition to the risks described above, the Fund is also subject to: Management Risk, Market Disruption Risk, Derivatives Risk, Foreign Currency Risk and Anti-Takeover Provisions. Please see www.guggenheimfunds.com/avk for a more detailed discussion about Fund risks and considerations. 8 l Annual Report l October 31, 2011 AVK l Advent Claymore Convertible Securities and Income Fund Fund Summary | As of October 31, 2011 (unaudited) Fund Statistics Share Price Common Share Net Asset Value Premium/Discount to NAV -9.42% Net Assets Applicable to Common Shares ($000) Total Returns (Inception 4/30/03) Market NAV One Year -4.82% -1.91% Three Year - average annual 16.13% 20.98% Five Year - average annual -1.41% 0.04% Since Inception - average annual 4.00% 5.20% % of Long-Term Top Ten Industries Investments Telecommunications 8.7% Banks 8.6% Lodging 4.9% Insurance 4.7% Health Care Services 4.6% Oil & Gas 4.5% Real Estate Investment Trusts 4.5% Pharmaceuticals 4.0% Biotechnology 3.7% Computers 3.5% % of Long-Term Top Ten Issuers Investments MetLife, Inc. 2.5% Gilead Sciences, Inc. 1.7% Forest City Enterprises, Inc. 1.7% MGM Resorts International 1.5% Lucent Technologies Capital Trust 1 1.5% Owens-Brockway Glass Container, Inc. 1.4% General Motors Co. 1.4% Hologic, Inc. 1.3% Fifth Third Bancorp 1.3% Citigroup,Inc. 1.3% Past performance does not guarantee future results. All portfolio data is subject to change daily. For more current information, please visit www.guggenheimfunds.com/avk. The above summaries are provided for informational purposes only and should not be viewed as recommendations. Annual Report l October 31, 2011 l 9 AVK l Advent Claymore Convertible Securities and Income Fund Portfolio of Investments | October 31, 2011 Principal Optional Call Amount^ Description Rating* Coupon Maturity Provisions** Value Long-Term Investments — 159.8% Convertible Bonds — 72.0% Aerospace & Defense — 1.2% $ 2,000,000 AAR Corp.(a) BB- 1.63% 03/01/2014 N/A $ 1,885,000 L-3 Communications Holdings, Inc. BB+ 3.00% 08/01/2035 N/A Apparel — 0.9% Iconix Brand Group, Inc.(a) NR 2.50% 06/01/2016 N/A Auto Manufacturers — 1.5% Ford Motor Co. BB+ 4.25% 11/15/2016 N/A Navistar International Corp. B 3.00% 10/15/2014 N/A Auto Parts & Equipment — 0.5% Meritor, Inc.(b) CCC+ 4.63% 03/01/2026 03/01/16 @ 100 Biotechnology — 5.7% Charles River Laboratories International, Inc. BB+ 2.25% 06/15/2013 N/A Dendreon Corp. NR 2.88% 01/15/2016 N/A Gilead Sciences, Inc. A- 1.00% 05/01/2014 N/A Illumina, Inc.(a) NR 0.25% 03/15/2016 N/A Vertex Pharmaceuticals, Inc. NR 3.35% 10/01/2015 10/01/13 @ 101 Coal — 1.6% Alpha Appalachia Holdings, Inc. BB- 3.25% 08/01/2015 N/A Computers — 3.3% EMC Corp., Series B A- 1.75% 12/01/2013 N/A Netapp, Inc. NR 1.75% 06/01/2013 N/A RadiSys Corp. NR 2.75% 02/15/2013 N/A SanDisk Corp. BB- 1.50% 08/15/2017 N/A Diversified Financial Services — 3.5% Affiliated Managers Group, Inc. BBB- 3.95% 08/15/2038 08/15/13 @ 100 Janus Capital Group, Inc. BBB- 3.25% 07/15/2014 N/A Jefferies Group, Inc. BBB 3.88% 11/01/2029 11/01/17 @ 100 Electrical Components & Equipment — 1.1% General Cable Corp. B+ 0.88% 11/15/2013 N/A Electronics — 1.2% Vishay Intertechnology, Inc.(a) BB+ 2.25% 05/15/2041 N/A Energy-Alternate Sources — 0.9% Covanta Holding Corp. B 3.25% 06/01/2014 N/A Entertainment — 1.5% International Game Technology BBB 3.25% 05/01/2014 N/A Health Care Products — 3.3% Hologic, Inc., Series 2010(c) BB+ 2.00% 12/15/2037 12/15/16 @ 100 Hologic, Inc.(d) BB+ 2.00% 12/15/2037 12/15/13 @ 100 NuVasive, Inc. NR 2.75% 07/01/2017 N/A See notes to financial statements. 10 l Annual Report l October 31, 2011 AVK l Advent Claymore Convertible Securities and Income Fund l Portfolio of Investments continued Principal Optional Call Amount^ Description Rating* Coupon Maturity Provisions** Value Health Care Services — 3.7% $ 3,000,000 AMERIGROUP Corp. BB+ 2.00% 05/15/2012 N/A $ 4,012,500 LifePoint Hospitals, Inc. B 3.50% 05/15/2014 N/A Lincare Holdings, Inc., Series B NR 2.75% 11/01/2037 11/01/14 @ 100 Molina Healthcare, Inc., Series MOH NR 3.75% 10/01/2014 N/A Home Builders — 1.3% DR Horton, Inc., Series DHI BB- 2.00% 05/15/2014 N/A Lennar Corp.(a) B+ 2.75% 12/15/2020 12/20/15 @ 100 Insurance — 0.9% Old Republic International Corp. BBB+ 8.000% 05/15/2012 N/A Internet — 4.4% Digital River, Inc.(a) NR 2.00% 11/01/2030 11/01/15 @ 100 Equinix, Inc. B 3.00% 10/15/2014 N/A Symantec Corp., Series B BBB 1.00% 06/15/2013 N/A WebMD Health Corp.(a) NR 2.50% 01/31/2018 N/A Iron & Steel — 2.6% Allegheny Technologies, Inc. BBB- 4.25% 06/01/2014 N/A Steel Dynamics, Inc. BB+ 5.13% 06/15/2014 N/A Lodging — 2.9% Gaylord Entertainment Co.(a) NR 3.75% 10/01/2014 N/A MGM Resorts International CCC+ 4.25% 04/15/2015 N/A Machinery-Diversified — 0.5% AGCO Corp. BB+ 1.25% 12/15/2036 12/19/13 @ 100 Media — 1.1% XM Satellite Radio, Inc.(a) BB 7.00% 12/01/2014 N/A Mining — 2.4% Kinross Gold Corp. (Canada) BBB- 1.75% 03/15/2028 03/20/13 @ 100 Newmont Mining Corp., Series A BBB+ 1.25% 07/15/2014 N/A Miscellaneous Manufacturing — 1.1% Trinity Industries, Inc. BB- 3.88% 06/01/2036 06/01/18 @ 100 Oil & Gas — 0.9% Lukoil International Finance BV (Russia) BBB- 2.63% 06/16/2015 N/A Oil & Gas Services — 0.6% Hornbeck Offshore Services, Inc.(b) B+ 1.63% 11/15/2026 11/15/13 @ 100 Packaging & Containers — 2.2% Owens-Brockway Glass Container, Inc.(a) BB 3.00% 06/01/2015 N/A See notes to financial statements. Annual Report l October 31, 2011 l 11 AVK l Advent Claymore Convertible Securities and Income Fund l Portfolio of Investments continued Principal Optional Call Amount^ Description Rating* Coupon Maturity Provisions** Value Pharmaceuticals — 3.4% $ 2,700,000 ENDO Pharmaceuticals Holdings, Inc. NR 1.75% 04/15/2015 N/A $ 3,368,250 Isis Pharmaceuticals, Inc. NR 2.63% 02/15/2027 02/15/12 @ 101 Mylan, Inc. BB 1.25% 03/15/2012 N/A Shire PLC, Series SHP (Channel Islands) NR 2.75% 05/09/2014 N/A Real Estate — 1.8% Forest City Enterprises, Inc. NR 3.63% 10/15/2014 10/15/13 @ 100 Real Estate Investment Trusts — 4.1% Annaly Capital Management, Inc. NR 4.00% 02/15/2015 N/A Boston Properties, LP A- 3.75% 05/15/2036 05/18/13 @ 100 DDR Corp. BB 1.75% 11/15/2040 11/20/15 @ 100 Host Hotels & Resorts, LP(a) BB+ 2.50% 10/15/2029 10/20/15 @ 100 NorthStar Realty Finance, LP(a) NR 7.50% 03/15/2031 03/15/16 @ 100 Retail — 0.6% RadioShack Corp.(a) Ba2 2.50% 08/01/2013 N/A Semiconductors — 3.9% Intel Corp.(i) A- 2.95% 12/15/2035 N/A Lam Research Corp.(a) BB+ 0.50% 05/15/2016 N/A Micron Technology, Inc. BB- 1.88% 06/01/2014 N/A Micron Technology, Inc., Series A(a) NR 1.50% 08/01/2031 08/05/15 @ 100 Telecommunications — 7.4% Alcatel-Lucent USA, Inc., Series B (France) B 2.88% 06/15/2025 06/20/13 @ 100 Anixter International, Inc. B+ 1.00% 02/15/2013 N/A Arris Group, Inc. NR 2.00% 11/15/2026 11/15/13 @ 100 Ciena Corp.(a) NR 4.00% 03/15/2015 N/A SBA Communications Corp. NR 1.88% 05/01/2013 N/A Virgin Media, Inc. B+ 6.50% 11/15/2016 N/A Total Convertible Bonds — 72.0% (Cost $281,436,152) Corporate Bonds — 41.7% Advertising — 0.3% Lamar Media Corp. B+ 7.88% 04/15/2018 04/15/14 @ 104 Agriculture — 0.2% North Atlantic Trading Co.(a) B2 11.50% 07/15/2016 07/15/13 @ 109 Auto Manufacturers — 0.5% Chrysler Group, LLC/CG Co.-Issuer, Inc.(a) B 8.00% 06/15/2019 06/15/15 @ 104 Chrysler Group, LLC/CG Co.-Issuer, Inc.(a) B 8.25% 06/15/2021 06/15/16 @ 104 Ford Motor Co. BB+ 6.63% 10/01/2028 N/A Jaguar Land Rover PLC (United Kingdom)(a) B+ 7.75% 05/15/2018 05/15/14 @ 106 Jaguar Land Rover PLC (United Kingdom)(a) B+ 8.13% 05/15/2021 05/15/16 @ 104 See notes to financial statements. 12 l Annual Report l October 31, 2011 AVK l Advent Claymore Convertible Securities and Income Fund l Portfolio of Investments continued Principal Optional Call Amount^ Description Rating* Coupon Maturity Provisions** Value Auto Parts & Equipment — 1.4% $ 500,000 Cooper Tire & Rubber Co. BB- 8.00% 12/15/2019 N/A $ 520,000 Dana Holding Corp. BB- 6.50% 02/15/2019 02/15/15 @ 103 Goodyear Tire & Rubber Co. B+ 8.25% 08/15/2020 08/15/15 @ 104 Lear Corp. BB 7.88% 03/15/2018 03/15/14 @ 104 Pittsburgh Glass Works, LLC(a) B+ 8.50% 04/15/2016 04/15/13 @ 104 Banks — 2.5% Ally Financial, Inc. B+ 8.30% 02/12/2015 N/A Capital One Capital V BB 10.25% 08/15/2039 N/A CIT Group, Inc. B+ 7.00% 05/01/2016 01/01/12 @ 100 Synovus Financial Corp. B+ 5.13% 06/15/2017 N/A Beverages — 0.5% Constellation Brands, Inc. BB+ 7.25% 09/01/2016 N/A Biotechnology — 0.2% STHI Holding Corp.(a) B 8.00% 03/15/2018 03/15/14 @ 106 Building Materials — 0.2% Euramax International, Inc.(a) B- 9.50% 04/01/2016 04/01/13 @ 107 Nortek, Inc.(a) B 8.50% 04/15/2021 04/15/16 @ 104 Ply Gem Industries, Inc. B- 8.25% 02/15/2018 02/15/14 @ 106 Chemicals — 1.5% CF Industries, Inc. BB+ 7.13% 05/01/2020 N/A Hexion US Finance Corp. CCC+ 9.00% 11/15/2020 11/15/15 @ 105 Ineos Finance PLC (United Kingdom)(a) B 9.00% 05/15/2015 05/15/13 @ 105 Lyondell Chemical Co. BB- 11.00% 05/01/2018 05/01/13 @ 100 Vertellus Specialties, Inc.(a) B 9.38% 10/01/2015 04/01/13 @ 105 Coal — 0.4% Alpha Natural Resources, Inc. BB 6.25% 06/01/2021 06/01/16 @ 103 SunCoke Energy, Inc.(a) B+ 7.63% 08/01/2019 08/01/14 @ 106 Commercial Services — 0.7% AE Escrow Corp.(a) B 9.75% 03/15/2020 09/15/15 @ 105 Avis Budget Car Rental, LLC B 8.25% 01/15/2019 10/15/14 @ 104 Emergency Medical Services Corp.(a) B- 8.13% 06/01/2019 06/01/14 @ 106 Neff Rental, LLC(a) B- 9.63% 05/15/2016 05/15/13 @ 107 Computers — 0.7% Seagate Technology International (Cayman Islands)(a) BBB 10.00% 05/01/2014 05/01/13 @ 105 Diversified Financial Services — 1.6% Ford Motor Credit Co., LLC BB+ 12.00% 05/15/2015 N/A International Lease Finance Corp. BBB- 8.25% 12/15/2020 N/A Marfrig Holding Europe BV (Netherlands)(a) B+ 8.38% 05/09/2018 N/A Textron Financial Corp.(a) (e) B 6.00% 02/15/2067 02/15/17 @ 100 See notes to financial statements. Annual Report l October 31, 2011 l 13 AVK l Advent Claymore Convertible Securities and Income Fund l Portfolio of Investments continued Principal Optional Call Amount^ Description Rating* Coupon Maturity Provisions** Value Electric — 0.4% $ 250,000 AES Corp. BB- 8.00% 06/01/2020 N/A $ 277,500 AES Corp.(a) BB- 7.38% 07/01/2021 N/A Texas Competitive Electric Holdings Co., LLC(a) CCC 11.50% 10/01/2020 04/01/16 @ 106 Entertainment — 0.2% Production Resource Group, Inc.(a) B- 8.88% 05/01/2019 05/01/14 @ 107 Regal Entertainment Group B- 9.13% 08/15/2018 08/15/14 @ 105 Food — 1.0% Bumble Bee Acquisition Corp.(a) B 9.00% 12/15/2017 12/15/14 @ 105 Del Monte Foods Co.(a) CCC+ 7.63% 02/15/2019 02/15/14 @ 104 Land O’Lakes Capital Trust I(a) BB 7.45% 03/15/2028 N/A Reddy ICE Corp. B- 11.25% 03/15/2015 03/15/13 @ 106 Smithfield Foods, Inc. BB- 7.75% 07/01/2017 N/A Forest Products & Paper — 0.4% AbitibiBowater, Inc.(a) BB- 10.25% 10/15/2018 10/15/14 @ 105 Verso Paper Holdings, LLC, Series B CCC+ 11.38% 08/01/2016 08/01/12 @ 104 Health Care Products — 0.3% Rotech Healthcare, Inc. B 10.50% 03/15/2018 03/15/15 @ 105 Health Care Services — 2.1% Apria Healthcare Group, Inc. BB+ 11.25% 11/01/2014 11/01/12 @ 106 Capella Healthcare, Inc.(a) B 9.25% 07/01/2017 07/01/13 @ 107 Commmunity Health Systems, Inc. B 8.88% 07/15/2015 07/15/12 @ 102 National Mentor Holdings, Inc.(a) CCC+ 12.50% 02/15/2018 02/15/14 @ 106 Select Medical Corp. CCC+ 7.63% 02/01/2015 02/01/12 @ 101 Tenet Healthcare Corp. BB- 8.88% 07/01/2019 07/01/14 @ 104 Holding Companies-Diversified — 0.2% Leucadia National Corp. B+ 8.65% 01/15/2027 01/15/12 @ 102 Household Products & Housewares — 1.1% Reynolds Group Issuer, Inc.(a) B- 9.00% 05/15/2018 05/15/14 @ 104 Reynolds Group Issuer, Inc.(a) BB- 7.13% 04/15/2019 10/15/14 @ 104 Spectrum Brands Holdings, Inc. B 9.50% 06/15/2018 06/15/14 @ 105 Yankee Candle Co., Inc., Series B CCC+ 9.75% 02/15/2017 02/15/12 @ 105 Insurance — 3.5% Liberty Mutual Group, Inc.(a) (e) BB 10.75% 06/15/2088 06/15/38 @ 100 MetLife, Inc. BBB 10.75% 08/01/2069 08/01/34 @ 100 Investment Companies — 0.1% Offshore Group Investments Ltd. (Cayman Islands)(a) B- 11.50% 08/01/2015 02/01/13 @ 109 See notes to financial statements. 14 l Annual Report l October 31, 2011 AVK l Advent Claymore Convertible Securities and Income Fund l Portfolio of Investments continued Principal Optional Call Amount^ Description Rating* Coupon Maturity Provisions** Value Iron & Steel — 0.2% $ 575,000 Algoma Acquisition Corp. (Canada)(a) CCC+ 9.88% 06/15/2015 06/15/12 @ 102 $ 468,625 Edgen Murray Corp. B- 12.25% 01/15/2015 01/15/13 @ 106 Leisure Time — 0.2% Brunswick Corp. B 7.13% 08/01/2027 N/A Lodging — 3.3% Caesars Entertainment Operating Co., Inc. CCC 10.00% 12/15/2018 12/15/13 @ 105 Marina District Finance Co., Inc. BB- 9.88% 08/15/2018 08/15/14 @ 105 MGM Resorts International CCC+ 7.63% 01/15/2017 N/A Starwood Hotels & Resorts Worldwide, Inc. BB+ 6.75% 05/15/2018 N/A Wyndham Worldwide Corp. BBB- 6.00% 12/01/2016 N/A Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. BBB- 7.75% 08/15/2020 08/15/15 @ 104 Machinery-Construction & Mining — 0.1% Terex Corp. BB- 10.88% 06/01/2016 06/01/13 @ 105 Machinery-Diversified — 0.6% Case New Holland, Inc. BB+ 7.88% 12/01/2017 N/A EUR Heidelberger Druckmaschinen AG (Germany)(a) B- 9.25% 04/15/2018 04/15/14 @ 107 Media — 1.6% $ 1,500,000 CCO Holdings, LLC BB- 6.50% 04/30/2021 04/30/15 @ 105 Clear Channel Worldwide Holdings, Inc., Series B B 9.25% 12/15/2017 12/15/12 @ 107 Gannett Co., Inc. Baa3 10.00% 04/01/2016 N/A Gray Television, Inc. CCC 10.50% 06/29/2015 11/01/12 @ 108 Univision Communications, Inc.(a) CCC+ 8.50% 05/15/2021 11/15/15 @ 104 Mining — 0.4% FMG Resources August 2006 Pty Ltd. (Australia)(a) B+ 6.88% 02/01/2018 02/01/14 @ 105 FMG Resources August 2006 Pty Ltd. (Australia)(a) B+ 8.25% 11/01/2019 11/01/15 @ 104 Miscellaneous Manufacturing — 0.0%+ JM Huber Corp.(a) BB- 9.88% 11/01/2019 11/01/15 @ 105 Oil & Gas — 3.0% Alta Mesa Holdings, LP/Alta Mesa Finance Services Corp. B 9.63% 10/15/2018 10/15/14 @ 105 Bill Barrett Corp. BB- 7.63% 10/01/2019 10/01/15 @ 104 Carrizo Oil & Gas, Inc. B- 8.63% 10/15/2018 10/15/14 @ 104 Clayton Williams Energy, Inc.(a) B 7.75% 04/01/2019 04/01/15 @ 104 Energy XXI Gulf Coast, Inc. B 9.25% 12/15/2017 12/15/14 @ 105 Hercules Offshore, Inc.(a) B- 10.50% 10/15/2017 10/15/13 @ 105 Petrohawk Energy Corp. BBB+ 7.25% 08/15/2018 08/15/14 @ 104 Pioneer Natural Resources Co. BB+ 6.65% 03/15/2017 N/A Range Resources Corp. BB 8.00% 05/15/2019 05/15/14 @ 104 Tesoro Corp. BB+ 9.75% 06/01/2019 06/01/14 @ 105 Unit Corp. BB- 6.63% 05/15/2021 05/15/16 @ 103 W&T Offshore, Inc.(a) B 8.50% 06/15/2019 06/15/15 @ 104 Western Refining, Inc.(a) B 11.25% 06/15/2017 06/15/13 @ 106 See notes to financial statements. Annual Report l October 31, 2011 l 15 AVK l Advent Claymore Convertible Securities and Income Fund l Portfolio of Investments continued Principal Optional Call Amount^ Description Rating* Coupon Maturity Provisions** Value Oil & Gas Services — 1.0% $ 1,000,000 Forbes Energy Services Ltd.(a) B- 9.00% 06/15/2019 06/15/15 @ 105 $ 950,000 SESI, LLC(a) BB+ 6.38% 05/01/2019 05/01/15 @ 103 Stallion Oilfield Holdings Ltd. B 10.50% 02/15/2015 02/15/13 @ 105 Packaging & Containers — 0.2% Sealed Air Corp.(a) BB 8.38% 09/15/2021 09/15/16 @ 104 US Corrugated, Inc. B3 10.00% 06/01/2013 06/01/12 @ 100 Pharmaceuticals — 1.8% Aptalis Pharma, Inc. B 12.75% 03/01/2016 03/01/12 @ 106 EUR Capsugel FinanceCo SCA (Luxembourg)(a) B 9.88% 08/01/2019 08/01/14 @ 107 $ ENDO Pharmaceuticals Holdings, Inc.(a) BB- 7.25% 01/15/2022 07/15/16 @ 104 Valeant Pharmaceuticals International(a) BB 7.00% 10/01/2020 10/01/15 @ 104 Pipelines — 0.3% Crosstex Energy, LP B+ 8.88% 02/15/2018 02/15/14 @ 104 Eagle Rock Energy Partners, LP(a) B- 8.38% 06/01/2019 06/01/15 @ 104 Real Estate — 0.1% Kennedy-Wilson, Inc.(a) BB- 8.75% 04/01/2019 04/01/15 @ 104 Real Estate Investment Trusts — 0.2% Rouse Co., LP BB+ 6.75% 11/09/2015 05/09/13 @ 103 Retail — 4.0% Burlington Coat Factory Warehouse Corp.(a) CCC 10.00% 02/15/2019 02/15/15 @ 105 Dave & Buster’s, Inc. CCC+ 11.00% 06/01/2018 06/01/14 @ 106 Fiesta Restaurant Group(a) B 8.88% 08/15/2016 02/15/14 @ 104 HOA Restaurant Group, LLC(a) B 11.25% 04/01/2017 04/01/14 @ 106 Landry’s Restaurants, Inc. B 11.63% 12/01/2015 12/01/12 @ 106 Ltd. Brands, Inc. BB+ 6.63% 04/01/2021 N/A Needle Merger Sub Corp.(a) CCC+ 8.13% 03/15/2019 03/15/14 @ 104 Rite AID Corp. CCC 9.38% 12/15/2015 06/15/12 @ 102 Toys“R”US Property Co. II, LLC B+ 8.50% 12/01/2017 12/01/13 @ 104 Toys“R”US, Inc. CCC+ 7.38% 10/15/2018 N/A Software — 0.3% Emdeon, Inc.(a) Caa1 11.00% 12/31/2019 12/31/15 @ 106 First Data Corp. B- 10.55% 09/24/2015 09/30/12 @ 103 Lawson Software, Inc.(a) B- 11.50% 07/15/2018 07/15/15 @ 106 Storage & Warehousing — 0.3% Niska Gas Storage US, LLC BB- 8.88% 03/15/2018 03/15/14 @ 104 See notes to financial statements. 16 l Annual Report l October 31, 2011 AVK l Advent Claymore Convertible Securities and Income Fund l Portfolio of Investments continued Principal Optional Call Amount^ Description Rating* Coupon Maturity Provisions** Value Telecommunications — 3.6% $ 1,500,000 Crown Castle International Corp. B- 9.00% 01/15/2015 01/15/13 @ 106 $ 1,642,500 EH Holding Corp.(a) B+ 6.50% 06/15/2019 N/A EH Holding Corp.(a) B- 7.63% 06/15/2021 N/A Intelsat Jackson Holdings SA (Luxembourg) CCC+ 11.25% 06/15/2016 06/15/12 @ 104 Intelsat Luxembourg SA (Luxembourg) CCC+ 11.25% 02/04/2017 02/15/13 @ 106 iPCS, Inc.(e) BB- 2.55% 05/01/2013 12/05/11 @ 100 Level 3 Communications, Inc. CCC 11.88% 02/01/2019 02/01/15 @ 106 NII Capital Corp. B+ 7.63% 04/01/2021 04/01/16 @ 104 Virgin Media Finance PLC, Series 1 (United Kingdom) BB- 9.50% 08/15/2016 08/15/13 @ 105 Virgin Media Finance PLC (United Kingdom) BB- 8.38% 10/15/2019 10/15/14 @ 104 EUR Wind Acquisition Finance SA (Luxembourg)(a) BB- 11.75% 07/15/2017 07/15/13 @ 106 $ Windstream Corp. B+ 7.75% 10/01/2021 10/01/16 @ 104 Transportation — 0.5% Navios Maritime Holdings, Inc. (Marshall Island) BB- 8.88% 11/01/2017 11/01/13 @ 104 Swift Services Holdings, Inc. B- 10.00% 11/15/2018 11/15/14 @ 105 Total Corporate Bonds — 41.7% (Cost $168,686,607) Term Loans — 0.5%(f) Chrysler Group LLC/CG Co-Issuer, Inc., Tranche B Ba2 6.00% 5/24/17 N/A Revel Entertainment NR 9.00% 02/17/2017 N/A (Cost $1,828,572) Number of Shares Description Rating* Coupon Maturity Value Convertible Preferred Stocks — 39.7% Advertising — 1.0% Interpublic Group of Cos., Inc., Series B(g) B+ 5.25% – Airlines — 1.7% Continental Airlines Finance Trust II Caa1 6.00% 11/15/2030 Auto Manufacturers — 2.2% General Motors Co., Series B B+ 4.75% 12/01/2013 Auto Parts & Equipment — 1.0% Goodyear Tire & Rubber Co. NR 5.88% 04/01/2014 Banks — 9.9% Bank of America Corp., Series L(g) BB+ 7.25% – Citigroup, Inc. NR 7.50% 12/15/2012 Fifth Third Bancorp, Series G(g) BB 8.50% – KeyCorp, Series A(g) BB 7.75% – Webster Financial Corp., Series A(g) B+ 8.50% – Wells Fargo & Co., Series L(g) A- 7.50% – Computers — 1.7% Unisys Corp., Series A NR 6.25% 03/01/2014 Diversified Financial Services — 0.5% 2010 Swift Mandatory Common Exchange Security Trust(a) NR 6.00% 12/31/2013 See notes to financial statements. Annual Report l October 31, 2011 l 17 AVK l Advent Claymore Convertible Securities and Income Fund l Portfolio of Investments continued Number of Shares Description Rating* Coupon Maturity Value Electric — 2.0% PPL Corp. NR 9.50% 07/01/2013 $ 2,779,908 PPL Corp. NR 8.75% 05/01/2014 Hand & Machine Tools — 1.8% Stanley Black & Decker, Inc. BBB+ 4.75% 11/17/2015 Health Care Services — 1.6% HealthSouth Corp., Series A(g) CCC+ 6.50% – Housewares — 1.0% Newell Financial Trust I BB 5.25% 12/01/2027 Insurance — 3.1% Hartford Financial Services Group, Inc., Series F BB+ 7.25% 04/01/2013 MetLife, Inc. BBB- 5.00% 09/11/2013 Media — 0.6% Nielsen Holdings NV (Netherlands) B 6.25% 02/01/2013 Oil & Gas — 2.7% Apache Corp., Series D BBB+ 6.00% 08/01/2013 Chesapeake Energy Corp.(g) B+ 5.00% – Goodrich Petroleum Corp., Series B(g) NR 5.38% – Pharmaceuticals — 1.3% Omnicare Capital Trust II, Series B B 4.00% 06/15/2033 Real Estate — 0.8% Forest City Enterprises, Inc., Series A(g) CCC+ 7.00% – Real Estate Investment Trusts — 2.6% Alexandria Real Estate Equities, Inc., Series D(g) NR 7.00% – Health Care REIT, Inc., Series I(g) BB 6.50% – Savings & Loans — 1.9% New York Community Capital Trust V BB- 6.00% 11/01/2051 Telecommunications — 2.3% Lucent Technologies Capital Trust I CCC 7.75% 03/15/2017 Total Convertible Preferred Stocks — 39.7% (Cost $153,916,136) Common Stocks — 4.2% Banks — 1.4% JPMorgan Chase & Co. Beverages — 0.5% PepsiCo, Inc. Mining — 0.5% Freeport-McMoRan Copper & Gold, Inc. Miscellaneous Manufacturing — 0.3% Ingersoll-Rand PLC (Ireland) Oil & Gas — 0.4% Occidental Petroleum Corp.(h) See notes to financial statements. 18 l Annual Report l October 31, 2011 AVK l Advent Claymore Convertible Securities and Income Fund l Portfolio of Investments continued Number of Shares Description Rating* Coupon Maturity Value Real Estate Investment Trusts — 0.2% Annaly Capital Management, Inc. $ 842,500 Semiconductors — 0.4% Microchip Technology, Inc. Telecommunications — 0.5% Verizon Communications, Inc. Total Common Stocks — 4.2% (Cost $16,170,024) Preferred Stock — 1.7% Lodging — 1.7% Las Vegas Sands Corp., Series A NR 10.00% – (Cost $6,772,800) Total Long-Term Investments — 159.8% (Cost $628,810,291) Short-Term Investments — 1.0% Money Market Fund — 1.0% Goldman Sachs Financial Prime Obligations (Cost $4,139,128) Total Investments — 160.8% (Cost $632,949,419) Other Assets in excess of Liabilities — 2.7% Total value of Options Written — 0.0%+ (Premiums received $59,753) Preferred Shares, at redemption value — (-63.5% of Net Assets Applicable to Common Shareholders or -39.5% of Total Investments) Net Assets Applicable to Common Shareholders — 100.0% $ 413,041,221 Contracts (100 shares Expiration Exercise per contract) Call Options Written (j) Month Price Value Call Options Written — (0.0%)+ Occidental Petroleum Corp. December 2011 $ (42,800) Total Value of Options Written — (0.0%)+ (Premiums received $59,753) $ (42,800) AG - Stock Corporation BV - Limited Liability Company LLC - Limited Liability Company LP - Limited Partnership N/A- Not Applicable NV - Publicly Traded Company PLC - Public Limited Company SA - Corporation SCA - Limited Partnership All percentages shown in the Portfolio of Investments are based on Net Assets Applicable to Common Shareholders, unless otherwise noted. * Ratings shown are per Standard & Poor’s, Moody’s or Fitch. Securities classified as NR are not rated. (For securities not rated by Standard & Poor’s Rating Group, the rating by Moody’s Investor Services, Inc. is provided. Likewise, for secu- rities not rated by Standard & Poor’s Rating Group and Moody’s Investor Services, Inc., the rating by Fitch Ratings is provided.) All ratings are unaudited. The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. All optional call provisions are unaudited. + Less than 0.1% See notes to financial statements. Annual Report l October 31, 2011 l 19 AVK l Advent Claymore Convertible Securities and Income Fund l Portfolio of Investments continued ^ The principal amount is denominated in U.S. Dollars unless otherwise noted. (a) Securities are exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2011 these securi-ties amounted to $125,681,311, which represents 30.4% of net assets applicable to common shares. (b) Security is a“step-coupon”bond where the coupon increases or decreases at a predetermined date. The rate shown reflects the rate in effect at the end of the reporting period. (c) Security becomes an accreting bond after December 15, 2016 with a 2.00% principal accretion rate. (d) Security becomes an accreting bond after December 15, 2013 with a 2.00% principal accretion rate. (e) Floating or variable rate coupon. The rate shown is as of October 31, 2011. (f) Term loans held by the Fund have a variable interest rate feature which is periodically adjusted based on an underlying interest rate benchmark. In addition, term loans may include mandatory and/or optional prepayment terms. As aresult, the actual maturity dates of the loan may be different than the amounts disclosed in the portfolio of investments. Term loans may be considered restricted in that the Fund may be contractually obligated to secure approval fromthe Agent Bank and/or Borrower prior to the sale or disposition of loan. (g) Security is perpetual and, thus does not have a predetermined maturity date. The date shown reflects the next call date. The coupon rate shown is in effect as of October 31, 2011. (h) All or a portion of this security is segregated as collateral (or potential collateral for future transactions) for written options. (i) A portion of this security has been physically segregated in connection with forward currency contracts. As of October 31, 2011, the total amount segregated was $3,232,500. (j) Non-income producing security. See notes to financial statements. 20 l Annual Report l October 31, 2011 AVK l Advent Claymore Convertible Securities and Income Fund Statement of Assets and Liabilities | October 31, 2011 Assets Investments in securities, at value (cost $632,949,419) $ Restricted cash Foreign currency, at value (cost $299,965) Receivable for securities sold Interest receivable Outstanding swap contracts, at value Dividends receivable Upfront premium paid on swap contracts Other assets Total assets Liabilities Options written, at value (premiums received of $59,753) Payable for securities purchased Upfront premium received on swap contracts Due to custodian Advisory fee payable Dividends payable - preferred shares Servicing fee payable Unrealized depreciation on forward exchange currency contracts Administration fee payable Accrued expenses and other liabilities Total liabilities Preferred Stock, at redemption value Auction Market Preferred Shares $0.001 par value per share; 11,000 authorized, and 10,480 issued and outstanding at $25,000 per share liquidation preference Net Assets Applicable to Common Shareholders $ Composition of Net Assets Applicable to Common Shareholders Common Stock, $0.001 par value per share; unlimited number of shares authorized, 23,580,877 shares issued and outstanding $ Additional paid-in capital Net unrealized appreciation on investments, swaps, written options and currency translation Accumulated net realized loss on investments, swaps, written options, futures and foreign currency transactions ) Undistributed net investment income Net Assets Applicable to Common Shareholders $ Net Asset Value Applicable to Common Shareholders (based on 23,580,877 common shares outstanding) $ See notes to financial statements. Annual Report l October 31, 2011 l 21 AVK l Advent Claymore Convertible Securities and Income Fund Statement of Operations | For the year ended October 31, 2011 Investment Income Interest $ Dividends Total income $ Expenses Advisory fee Servicing agent fee Preferred share maintenance Professional fees Trustees’fees and expenses Fund accounting Administration fee Printing Custodian Insurance ICI dues Rating agency fee NYSE listing fee Transfer agent Miscellaneous Total expenses Advisory and Servicing agent fees waived ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments, Swaps, Options, Futures and Foreign Currency Transactions: Net realized gain (loss) on: Investments Swaps ) Written Options Futures ) Foreign currency transactions Net change in unrealized appreciation (depreciation) on: Investments ) Swaps Written Options Foreign currency translation ) Net realized and unrealized gain (loss) on investments, swaps, options, futures and foreign currency transactions ) Distributions to Preferred Shareholders from net investment income ) Net Decrease in Net Assets Applicable to Common Shareholders Resulting from Operations $ ) See notes to financial statements. 22 l Annual Report l October 31, 2011 AVK l Advent Claymore Convertible Securities and Income Fund Statement of Changes in Net Assets Applicable to Common Shareholders | For the For the Year Ended Year Ended October 31, 2011 October 31, 2010 Change in Net Assets Applicable to Common Shareholders Resulting from Operations: Net investment income $ $ Net realized gain (loss) on investments, swaps, written options, futures and foreign currency transactions Net change in unrealized appreciation (depreciation) on investments, swaps, written options, futures and foreign currency translation ) Distributions to Preferred Shareholders: From net investment income ) ) Net increase (decrease) in net assets applicable to Common Shareholders resulting from operations ) Distributions to Common Shareholders: From and in excess of net investment income ) ) Total increase (decrease) in net assets applicable to common shareholders ) Net Assets Applicable to Common Shareholders Beginning of period End of period (including undistributed net investment income of $3,826,887 and $5,995,127, respectively) $ $ See notes to financial statements. Annual Report l October 31, 2011 l 23 AVK l Advent Claymore Convertible Securities and Income Fund Financial Highlights | For the For the For the For the For the Per share operating performance Year Ended Year Ended Year Ended Year Ended Year Ended for a share of common stock outstanding throughout the period October 31, 2011 October 31, 2010 October 31, 2009 October 31, 2008 October 31, 2007 Net asset value, beginning of period $ Income from investment operations Net investment income (a) Net realized and unrealized gain/loss on investments, swaps, options, futures and foreign currency transactions ) ) Distributions to preferred shareholders: From net investment income (common share equivalent basis) From net realized gains (common share equivalent basis) – – – ) ) Total preferred distributions (common share equivalent basis) Total from investment operations ) ) Distributions to Common Shareholders: From and in excess of net investment income ) From net realized gain – – – ) ) Return of capital – – ) ) – Total distributions to Common Shareholders ) Net asset value, end of period $ Market value, end of period $ Total investment return (b) Net asset value -1.91
